Case 7:21-cv-05654-PMH Document 16 Filed 08/02/21 Page 1of1

     

ATTORNEYS-AT-LAW

15 Barclay Road
Searsdale, New York 10583
e-mail: ml@LevLaw.org
Fax (914) 725-4778
Telephone (914) 600-4288

August 2, 2021

VIA ECF AND E-MAIL

Hon. Philip M. Halpern, U.S.D.J.
Southern District of New York
300 Quarropas Street

White Plains, NY 10601-4150

RE: Congregants of Mosdos v. Mosdos Chofetz Chaim, et. al. (21-cv-4688)
Dear Judge Halpern:

The undersigned is counsel to Mosdos Chofetz Chaim Inc. (“Mosdos”) and Chofetz Chaim Ine.
(“CCI”), both Defendants/Appellees in the above-referenced appeal. Today, an evidentiary
hearing was scheduled to take place before Judge Drain in the Bankruptcy Court on another aspect
of this matter. However, the hearing was adjourned because Judge Drain directed counsel to file
Briefs on potential dispositive issues. However, Judge Drain indicated a willingness to mediate
between the parties between now and the adjourned date of the hearing to attempt to arrive at a
resolution. Both parties agreed to the same. Judge Drain directed us to advise you as to that and
request permission from you (because an appeal from the matter is pending before you) to proceed
‘with the mediation. I was advised by Judge Drain’s Chambers that August 10, 2021, is available
for the mediation.

Therefore, | respectfully request permission to have the parties proceed with the mediation before
Judge Drain on August 10, 2021.

Thank you for your attention.
Respectfully,

wa Reccmuamaen
“MICHAEL LEVINE

ce. Robert Spolzino, Esq. (via email)
M. David Graubard, Esq. (via email)
Hon. Robert D. Drain, U.S.B.J. (via email)
